DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Status
This Office Action is in response to the remarks and amendments filed on 08/15/2022. The previous 35 USC 112 rejections have been withdrawn. Claims 1, 3, 5, and 7-21 remain pending for consideration.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:
Regarding claim 17, the claim recites “a liquid drug” which lacks antecedent basis and for examination purposes, the phrase “the container filled with a liquid drug” will be interpreted as --the container filled with the liquid drug--
Appropriate correction is required.
Claim 18 is objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "one or more arrangements according to claim 17" in line 2 and  Claim 17 recites “an arrangement” in line . which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. Clarity is advised.
Allowable Subject Matter
Claims 1, 3, 5, 7-17, and 19-21 are allowed.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious insulating the container at a surface of a first volume portion of the container by fitting an insulation body on the surface of the first volume portion in a lateral direction. Although prior art Taylor (US2633006) teaches insulating the container at a surface of a first portion of the container, Taylor fails to teach or suggest the insulation body fitted on the surface of the first volume portion.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763